Citation Nr: 1821005	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-25 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability of the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to January 1997, with additional service in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2017; a transcript of the hearing is of record.


FINDING OF FACT

The Veteran does not have a chronic left great toenail disability related to service.


CONCLUSION OF LAW

The criteria for service connection for an ingrown toenail have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Status Post Ingrown Toenail

The Veteran claims that he has continuously experienced symptoms regarding his left great toe since an in-service incident where he injured the toenail on the toe.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.FR 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F.
3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service treatment records reflect that the Veteran suffered an injury to his left great toe (first toe) in December 1994 when he tripped while running the day before.  The record states that when he tripped it pulled on his toenail and began bleeding.  The distal end of the Veteran's nail was noted to be loose, but the nail bed was intact and there was no hematoma present.  He was given a bandage and instructed to cut his nails properly.  There is no indication present in his service treatment records that he ever sought treatment for the injury again, or that he had subsequent issues associated with the injury.  Further, reports of medical examination in 1996, 1997, 2000, and 2001 all indicate that the Veteran did not have a history of trouble with his feet and do not list any conditions related to his feet or toes.

In an August 2010 VA examination, the examiner indicated that the Veteran had an ingrown toenail in the past, but did not recall when, and that it caused him a problem.  The examiner also noted that the Veteran stated he had an infected right great toe which was treated medically and required no surgery.  Upon examination of the left and right great toes, the examiner found that there was no evidence of any ingrown toenail and indicated there was no sign of infection swelling or redness.  The examiner rendered a diagnosis of "status post ingrown toenail with complete and total resolution."

The Board notes that the Veteran has indicated that an additional VA examination regarding his claimed left toe condition is warranted on the basis that the VA examiner who conducted the August 2010 examination of his toes only briefly looked at them and did not physically touch his toes.  The Veteran additionally claimed that the examiner did not inquire as to his subjective history of the onset and symptoms of his alleged condition.  However, the examiner indicated an absence of present symptoms related to the Veteran's claimed condition and noted that he stated to have a previous history of an ingrown toenail.  Further, the examiner specifically stated in the report that the Veteran's claims file was reviewed.  The Board finds that the August 2010 examination was adequate for adjudication purposes and, as such, VA's duty to assist in regard to the above has been met.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)

The Veteran submitted an August 2017 private medical record from a foot clinic which has "Ingrown Toe Nail" handwritten at the top of a printed sheet documenting patient instructions.  The sheet includes an indication to follow various instructions, but does not give a specific indication that the Veteran was diagnosed with an ingrown toenail.  Further, an accompanying invoice sheet lists diagnoses of "Tinea unguium" and "pain in unspecified limb."  An additional attached sheet shows a prescription which includes an instruction that he is "required to start Lamisil."  The invoice sheet does not list a diagnosis of ingrown toenail.

To the extent the Veteran's claim for ingrown toenails encompasses tinea unguium or limb pain, there is no indication in the record prior to August 2017 that the Veteran was diagnosed with the condition or otherwise sought treatment relating to the condition.  The Veteran testified in a January 2014 hearing before a Decision Review Officer (DRO) that he generally treated his toe condition himself by keeping his toenails cut regularly but occasionally went to "someone to take it off or whatever; not take it off, but cut it for me," but did not indicate any prior use of antifungal medication to treat the claimed condition.  Additionally, although the August 2010 VA examiner indicated that he stated he previously had an infected right toe, there was no infection noted during the examination and no history of an infection of the left great toe was reported.  Here, there is no evidence present in the record indicating that the only currently documented diagnosis relating to the Veteran's feet of tinea unguium is in any way related to the Veteran's active military service.  A VA examination is required when there is an indication that the disability may be associated with the Veteran's service; however, there is nothing reflecting a causal link present in the record.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence does not contain either medical or lay evidence alluding to a potential nexus regarding the condition, no additional examination is warranted.

The Veteran testified at the January 2014 DRO hearing that his December 1994 injury resulted in his toenail being pulled back, and part of it was subsequently cut off when he went to have it treated.  He stated that he has had problems with pain since and sometimes was unable to wear shoes for an entire day.  As noted above, he claimed to treat the issue by keeping his nails properly cut.

The Veteran testified at his July 2017 Board hearing that when he injured his toe in December 1994, it "snatched" his toenail off.  He stated his toe was bandaged and he believed he was placed on light duty for a few days and that he went back to sick call for a follow-up visit.  The Veteran claimed that after he left active service he sought treatment by both a private physician and by VA.  He testified that due to his condition he was sometimes unable to wear closed-toed shoes due to swelling and that he was self-medicating with cream and "different stuff of that nature."  

Although the Veteran is competent to report his pain and lay-observable symptoms, he is not competent to make a medical diagnosis or to determine the etiology of a medical condition.  See Jandreau, 492 F.3d. 1372.  The Board finds that there is no medical evidence indicating that the Veteran has a current great left toe condition related to his military service, whether as due to his December 1994 injury or otherwise.  There is no documentation of complaints or treatment related to his feet, excluding the August 2010 VA examination conducted in conjunction with the instant appeal, in the nearly 23 year period between his toenail injury in service and his private diagnosis of a tinea unguium for the first time in August 2017.  The Board considers any assertion of on-going symptoms since service to be far less credible and probative than the service treatment record, including the examinations during the Veteran's time in the Reserves after active duty service, showing a lack of treatment for a left toe disability, the report that he had no foot problems at separation, and the post-service clinical records showing a lack of treatment for many years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Therefore, the competent and credible evidence of record is against a finding of entitlement to service connection for status post ingrown toenail of the left great toe and the Veteran's claim is denied.


ORDER

Entitlement to service connection for a disability of the left great toe is denied.




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


